EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Todd A. Vaughn on Friday, 10 June 2022.
Claims 1 and 32-34 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
Claim 1 (amended in part) “… a bridge fluidically coupled to the suction portion by attachment to a distal end of the first branch and a distal end of the second branch, each end of the bridge including a mating protrusion that extends therefrom to secure the bridge to the suction portion via insertion into a channel of the first branch and the second branch, the bridge having channels along a medial side thereof and each mating protrusion has a channel that couples the airflow of the suction portion to the bridge and provides additional pathways for airflow and/or biological materials;
a shield conforming to a lateral surface …”

Claims 32 and 33 are canceled. 

Claim 34 (amended in part) “The insertable device of claim [[32]] 1, wherein …”

Allowable Claims
Claims 1-12, 16-18, 20, 21, 26, 27, 29-31 and 34  are allowed.
Reasons for Allowance
Applicant’s arguments filed 31 May 2022 regarding Norred; Alexander James et al. (US 20130245637), Özer; M. Tahir (US 20150080861), Keeling; Gary (US 20140228801), Blanchard; Daniel B. et al. (US 20120041419), Cornet; Douglas A. et al. (US 20140163532), Clark, Joseph George et al. (US 1928992), Patterson, Ryan C. et al. (US 20050261663), Nichols; Colin J. et al. (US 5160325) and Shelley; Marion Stevens (US 20080319472) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Norred, the closest art of record, lacks a bridge fluidically coupled to distal ends of first and second branches. Instead, Norred discloses a solid loop shape (Figs. 3A, 4C). 

Also of record, Keeling describes a drainage device including a loop (¶ [0013], [0022], Keeling Lasso), including a suction portion forming a single loop (¶ [0079] FIG. 3 provides a view of a Keeling Lasso device; ¶ [0080] FIG. 4 … a Keeling Lasso device according to another embodiment). The embodiment of Fig. 4 appears to include first and second separate branches joined by a bridge (¶ [0080] In FIG. 4, PVC surgical tubing 8 … is operatively connected to a "Y joint" 9 … Current art suction sleeve tubing components 10 … are also present … Shown is an optional connector). 
However, Keeling lacks a bridge comprising channels and a mating protrusion having a channel that provides additional pathways for airflow and/or biological materials. At most, Keeling shows a single-lumen connector (Fig. 4, junction between tubing components 10 and a PVC tube segment with machine punched holes 12). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Anderson, Ross William (US 20040101804 A1) discloses a dental appliance (¶ [0002], [0027], [0037], appliance 30), including a suction portion having first and second separate branches(¶ [0050], saliva ejector tubes 20);
a bridge coupled to the suction portion by attachment to distal end of first and second branches (¶ [0041], FIG. 1, a cross bar 35 extends across the rear of the tongue shield 33; ¶ [0052], blade-shaped stanchions 37 that extend downward from the cheek distention arms 36 to removably engage the head 22 of a standard saliva evacuator 20). 
However, Anderson does not form a single loop with the suction portion and does not fluidically couple the bridge to the suction portion. Instead, Anderson constructs the bridge as a solid piece without a lumen, which interposes a gap between the first and second branches (¶ [0041], The cross bar 35 also acts as a structural member preventing the tongue shield 33 from flexing laterally).  

Finci; David et al. (US 20170325843 A1) discloses a gynaecological suction module (¶ [0012], [0059] FIG. 1 gives a general view of the whole apparatus 2), including a suction portion forming a curved shape (¶ [0063], The suction chamber 10 is delimited by a wall W … This wall W is defined by an edge P which follows a line defining a closed loop having a C shape, i.e. a shape according to the outline of a capital U with arms of the U reduced to their minimum). 
However, Finci does not construct the suction portion as first and second separate branches and instead forms them as edges a solid component (¶ [0064] The wall edge comprises four portions having an arc of circle shape: an internal portion P2 of the edge, an external portion P1 of the edge, and two end portions P3 and P3′ of the edge). 

Cushner; Jeffrey B. et al. (US 20070270714 A1) describes a tissue collection device (¶ [0001], [0008], [0030], FIG. 1, … a tissue specimen collection system 1 comprising a collection device 100), including a portion forming a single loop (¶ [0038], FIG. 2B … a length of collection tube A (and/or a length of suction tube B) may be cut and bent … Thus the tube A, B may form a substantially continuous and closed fluid circuit with the bore 102 defined in the collection device 100); and 
a bridge fluidically coupled to the suction portion (¶ [0038], one end of the tube A, B is operably engaged with a distal end of the collection device 100); 
a suction portion having first and second separate branches (¶ [0046], Fig. 4 … the manifold device 400 may comprise a substantially cylindrical chamber configured to serially engage a plurality of collection devices 100 in parallel). 
However, Cushner lacks a bridge comprising additional pathways for airflow and/or biological materials. Instead, Cushner constructs the bridge as a filter device (¶ [0007], The system further comprises a screen disposed within the bore of the collection device; ¶ [0032], The screen 110 defines a plurality of apertures … the tissue specimen is retained by the screen 110 within the collection device 100). 

Newitter; David A. (US 4261697 A) discloses a rubber dam frame which will support a rubber dam used during a dental procedure (col. 3, lines 60-65; cols. 9-10, lines  65-5, frame 1), including a suction portion forming a single loop and having first and second branches and a bridge (col. 20, lines 5-20, FIG 42 shows a front view of a U-shaped evacuating rubber dam frame 213 … Vertical arms 214 and 215 are connected at the upper end to a superior, substantially horizontal, arm 218);
However, Newitter lacks first and second separate branches and instead calls for integrally joining the branches and bridge (col. 20, lines 15-20, All of the arm members are continuously connected together). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781